Citation Nr: 1745830	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-00 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an orthopedic left leg disorder.

2.  Entitlement to service connection for a spine disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for depression and anxiety.

5.  Entitlement to service connection for impairment of the sciatic nerve, right lower extremity.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.

7.  Entitlement to a disability rating in excess of 10 percent for tinnitus.




REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1977.

This appeal is before the Board of Veterans' Appeals (Board) from March 2010 and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The March 2010 rating decision granted service connection for bilateral hearing loss, and assigned a noncompensable initial rating, effective July 31, 2009.  
The January 2014 rating decision denied a disability rating in excess of 10 percent for tinnitus; and denied service connection for a left leg injury, sciatic nerve impairment of the right lower extremity, headaches, depression and anxiety, and a spine disorder.

The Board notes that the Veteran requested a Travel Board hearing only for the bilateral hearing loss in his January 2013 VA Form 9.  In August 2014, he withdrew his request for a hearing.  However, a July 2017 videoconference hearing was scheduled; the Veteran responded by requesting that it be cancelled.  See 7/3/17 Statement in Support of the Claim.

The Board recharacterized the claim for a left leg injury as a claim for an orthopedic left leg disorder because the Veteran filed a separate claim for neuropathy of the left lower extremity, which is being appealed separately.  As such, only the orthopedic nature of a left leg disorder will be addressed herein, and a separate forthcoming decision will address any neuropathy of the left lower extremity.

The issues of a higher initial rating for bilateral hearing loss; and of service connection for headaches, depression and anxiety, and right lower extremity sciatic nerve impairment are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a current orthopedic left leg disability that was incurred in, or resulted from, active duty service.

2.  The evidence does not show that the Veteran's spine disorder was incurred in or resulted from his active duty service, and arthritis did not manifest within one year from service separation.

3.  The Veteran's service-connected tinnitus is assigned a 10 percent disability rating, which is the maximum rating authorized for tinnitus under Diagnostic Code (DC) 6260, for either a unilateral or bilateral condition.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for an orthopedic left leg disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a spine disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 3.309(a) (2016).

3.  The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.87, DC 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
Pertinent here, the Veteran's diagnosed arthritis of the spine is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Orthopedic Left Leg Disorder

The Veteran filed a claim for service connection for a left leg injury, which he claimed as a left leg/severed upper inside thigh.

Service treatment records (STRs) do not reflect any treatments or complaints of an orthopedic left leg or thigh injury or disorder during service.  Although in April 1976, the Veteran had a pustule on his left thigh for three days, which was found to be an infection, there was no indication of complaints, treatments, or diagnoses of an orthopedic left leg or thigh disorder, or of a left leg or thigh injury during service.  In fact, his September 1977 separation examination report reflects normal clinical evaluations of the lower extremities.  The Veteran denied any swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; lameness; and neuritis.

In March 2009, the Veteran presented for a VA primary care initial evaluation and was noted to have no significant medical history.  He only reported a history of chronic smoking and a desire to quit.

Based on a review of all of the evidence of record, lay and medical, the Board finds that the competent evidence weighs against finding in favor of the Veteran's service connection claim for an orthopedic left leg disorder.

As stated above, the Board is only addressing the Veteran's orthopedic nature of the left leg disorder, as any neuropathy or associated neurological symptoms are being addressed in a separate claim.  While the VA treatment records note left leg numbness, weakness, cramps, and spasms, there is no indication of any complaint, treatment, or diagnosis involving an orthopedic left leg diagnosis.  Therefore, there is no competent evidence of a "current" orthopedic disorder.  See Brammer, 3 Vet. App. at 225.

Additionally, the STRs do not reflect any left leg injury or orthopedic left leg disorder, nor does the Veteran report any in-service incurrence or injury which resulted in any current residuals.  The only treatment received on any part of the left leg was an infection resulting from a pustule on the left thigh, which again is not an orthopedic issue.  Further, at separation, the Veteran was found to have a normal clinical evaluation of the lower extremities; and denied any joint and bone issues, arthritis, and lameness.  Because the examination report was recorded contemporaneous to service, it is likely accurate in reflecting the Veteran's physical state at service separation and thus probative.  It was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S:  AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  As such, there is also no evidence of an in-service incurrence or complaint of orthopedic leg injuries or symptoms.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for an orthopedic left leg disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Spine Disorder

STRs include a November 1974 enlistment examination report reflecting that the Veteran denied any problems and had all normal clinical evaluations, including the spine.  His September 1977 separation examination report reflects a normal clinical evaluation of the spine.  The Veteran denied any swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; and recurrent back pain.

VA treatment records reflect that in March 2009, the Veteran presented for a primary care initial evaluation, was noted to have no significant medical history, and only reported a history of chronic smoking and a desire to quit.  An August 2012 magnetic resonance imaging (MRI) showed mild degenerative changes in the thoracic spine with disc extrusions, and no significant spinal canal stenosis or neural foramina narrowing.  He was assessed with cervical stenosis.  A January 2013 MRI of the cervical spine showed spondylotic effacement, and the thoracic and lumbar spines were essentially negative.  An October 2013 MRI of the lumbar spine was within normal limits.  A June 2014 MRI of the cervical spine revealed ventral cord flattening and paracentral disc extrusion.  A February 2016 MRI of the lumbar spine showed multilevel mild spinal canal stenosis secondary to congenitally shortened pedicles and dorsal epidural lipomatosis, and multilevel mild bilateral ligamentous thickening and hypertrophic facet arthrosis.

Based upon the evidence of record, the Board finds that the Veteran's spine disorder is not etiologically related to his service.  As an initial matter, the Veteran has current spine diagnoses of cervical stenosis, multilevel lumbar spinal canal stenosis, and hypertrophic facet arthrosis.  A veteran satisfies the current disability requirement if he has such disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

However, the STRs reflect no complaint, treatment, or diagnosis of a spine disorder or back symptoms during service.  In fact, the September 1977 separation examination report reflects a normal clinical evaluation of the spine; and the Veteran's denials of any issues or recurrent back pain.  Because the examination report was recorded contemporaneous to service, it is likely accurate in reflecting the Veteran's physical state during service and at service separation and thus probative.  It was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment.  Rucker, 10 Vet. App. at 73 (1997); see also LILLY'S:  AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46.

The weight of the evidence is also against a finding that symptoms of a spine disorder were continuously manifested since service, to include arthritis to a compensable degree within the first post-service year.  The Veteran did not report any back problems or symptoms in March 2009 when he first started receiving VA treatment.  VA treatment records do not indicate any spinal problems until August 2012, 35 years after separation from service.  See Maxson, 230 F.3d at 1333.  Notably, there is no diagnosis of arthritis (arthrosis) until the February 2016 MRI, 39 years after separation from service.  

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a spine disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III.  Increased Rating Claim for Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Throughout the entire period on appeal, the Veteran has been in receipt of a 10 percent disability rating for tinnitus under 38 C.F.R. § 4.87, DC 6260.  Under DC 6260, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87; Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

As the maximum schedular rating for tinnitus under DC 6260 has already been assigned, a higher schedular rating is not available, and the Veteran's claim for a disability rating in excess of 10 percent for bilateral tinnitus must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to service connection for an orthopedic left leg disorder is denied.

Entitlement to service connection for a spine disorder is denied.


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims on appeal.

A VA examination is needed to determine the likely etiology of the Veteran's claimed headaches.  The Veteran submitted a September 2016 Headaches (Including Migraine Headaches) Disability Benefits Questionnaire (DBQ) completed by Dr. H.S., who raised a theory of secondary service connection by opining that it was as likely as not that the Veteran's migraines were caused by his service-connected tinnitus.  He referred to the March 2010 VA audiological examination report, stated that the Veteran reported that his tinnitus flare-ups brought on headaches, and explained that it was "known that damage to the auditory system resulting in tinnitus [could] also cause headaches."  He then stated that the Veteran also had cervical spinal stenosis, and that there was "no way to separate out what the cause of his headaches [were] from" as "they both aggravate[d] his migraines."  Given the conflicting statements regarding etiology, a VA examination is required in order to evaluate the nature and etiology of the Veteran's headaches.

A VA examination is also needed to determine the likely etiology of the Veteran's claimed depression and anxiety.  The Veteran submitted a September 2016 mental Disorders (Other Than PTSD and Eating Disorders) DBQ completed by Dr. R.W., who raised a theory of secondary service connection by opining that the Veteran's depressive disorder was more likely than not caused by his medical conditions.  While he refers to both service-connected and nonservice-connected disorders and notes medical literature and research regarding an association between tinnitus and bilateral hearing loss and mental illnesses, he does not provide any opinion specifically as to whether the Veteran's service-connected disabilities alone were more likely than not to have caused or aggravated his depression and/or anxiety.  Given the vague and unclear statements regarding etiology, a VA examination is required in order to evaluate the nature and etiology of the Veteran's depression and anxiety.

Additionally, the Veteran's claim for right lower extremity sciatic nerve requires a VA opinion.  The Veteran reported an in-service injury where he fell out of a tree while setting up communications during a wartime exercise and stabbed himself with a knife.  He contends that this in-service injury resulted in drop foot syndrome, right leg numbness, and chronic pain nerves.  However, the January 2013 VA examiner opined that the right lower extremity sciatic nerve disorder was less likely than not incurred in or caused by service, but rather was a result of the Veteran's cervical stenosis.  She also opined that the Veteran's right lower extremity sciatic nerve disorder was at least as likely as not proximately due to or the result of his service-connected right thigh scar, but then incorrectly stated that the Veteran was appealing his right thigh scar rating and provided no other rationale.  Additionally a January 2015 VA treatment record reflects an assessment of migrainous headache with rare episodes of right hand or right leg spasm, as well as right lower extremity neuropathic pain, progressive gait instability, and lower extremity rigidity.  However, there is no opinion stating whether the Veteran's right lower extremity sciatic nerve impairment is related to his headaches.

Furthermore, a new VA audiological examination must be obtained in order to assess the current severity of the Veteran's service-connected bilateral hearing loss.  In his June 2010 NOD, the Veteran contended that he warranted a higher initial rating for his bilateral hearing loss as his hearing loss continued to increase in severity and required him to wear hearing aids to communicate.  In his January 2013 VA Form 9, the Veteran stated that his hearing loss had increased in severity immensely since his March 2010 VA examination such that he could not hear effectively without his hearing aids.  Given the assertion of a worsening disability, a new examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed headaches.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's STRs, including his November 1974 enlistment examination report and September 1977 separation examination report.

*A July 2014 VA emergency department treatment record reflecting two episodes of transient loss of vision and severe headache.

*A September 2014 VA treatment record reflecting a complaint of migraine-like headaches with right hand spasms.

*A January 2015 VA assessment of migrainous headache with rare episodes of right hand or right leg spasm.

*A September 2016 Headaches (Including Migraine Headaches) DBQ completed by Dr. H.S., which reflects the Veteran's reports of headaches beginning during service around 1976; and Dr. H.S.' opinion that it was as likely as not that the Veteran's migraines were caused by his service-connected tinnitus, although his cervical spinal stenosis also could aggravate his migraines.

After reviewing the claims file in its entirety, the examiner is asked to address the following:

a)  Provide an opinion as to whether the Veteran's claimed headaches was at least as likely as not to have an onset during active service or to be otherwise related to it.

b)  Provide an opinion as to whether the Veteran's headaches were at least as likely as not caused or aggravated by the Veteran's service-connected tinnitus, or any other service-connected disability.

A complete rationale should be provided for any opinion provided.  If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Provide a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed depression and anxiety.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's STRs, including his November 1974 enlistment examination report and September 1977 separation examination report.

*A September 2016 Mental Disorders (Other Than PTSD and Eating Disorders) DBQ completed by Dr. R.W., which reflects a diagnosis of depressive disorder with anxious features caused by medical conditions under the DSM-5 criteria, an opinion that the Veteran appeared to have a depressive disorder which was more likely than not caused by his medical conditions, and reference to medical literature and research that found a strong association between tinnitus and bilateral hearing loss as a strong predictor of mental illnesses.

After reviewing the claims file in its entirety, the examiner is asked to address the following:

a)  Provide an opinion as to whether the Veteran's claimed depression and anxiety was at least as likely as not to have an onset during active service or to be otherwise related to it.

b)  Provide an opinion as to whether the Veteran's depression and anxiety were at least as likely as not to be caused or aggravated by the Veteran's service-connected tinnitus, hearing loss, and/or any other service-connected disability.

A complete rationale should be provided for any opinion provided.  

3.  After obtaining and associating any outstanding evidence, obtain a medical opinion from an appropriate VA examiner to determine the nature and etiology of the Veteran's claimed right lower extremity sciatic nerve impairment.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's STRs, including his November 1974 enlistment examination report and September 1977 separation examination report.

*The Veteran's September 2009 contention of injury to his right leg, specifically the upper inside thigh, during service, which resulted in numerous problems.

*An April 2010 VA examination report reflecting residual pain to the right thigh laceration scar region.

*The Veteran's December 2011 statement of falling due to weakness in his calf and leg.

*The Veteran's November 2012 statement of an in-service injury when he fell out of a tree and stabbed himself with a knife, which he contended resulted in his drop foot syndrome, right leg numbness, and chronic pain.

*A January 2013 VA examiner's opinion that the Veteran's leg weakness and foot drop was a result of his cervical stenosis and not as a result of service, and opinion without any rationale that the Veteran's right lower extremity sciatic nerve impairment was at least as likely as not proximately due to or the result of his service-connected right thigh scar.

*A January 2013 VA neurosurgery note reflecting complaints of weaknesses in the bilateral lower extremities and a diagnosis of cervical stenosis.

*A July 2013 VA treatment record reflecting normal imaging studies of the right peroneal and tibial motor conduction, right sural sensory conduction, and needle electromyography of the right leg.
 
*An October 2013 VA treatment record reflecting the Veteran's report of a right leg stab wound from the 1980s and subsequent right leg numbness, which began in and caused falls since 2009.

*A July 2014 VA treatment record reflecting a normal electromyography that was not thought to be from spinal stenosis.

*A January 2015 VA assessment of migrainous headache with rare episodes of right hand or right leg spasm.

*A November 2016 VA electromyography revealing most likely a mild polyneuropathy causing progressive denervation of the foot muscles.

After reviewing the claims file in its entirety, the examiner is asked to respond to the following:

a)  Provide an opinion as to whether the Veteran's claimed right lower extremity sciatic nerve was at least as likely as not to have an onset during active service or to be otherwise related to it, TO INCLUDE BUT NOT LIMITED TO the in-service fall from the tree which resulted in the Veteran stabbing himself in the right thigh.

b)  Provide an opinion as to whether the Veteran's claimed right lower extremity sciatic nerve impairment is at least as likely as not caused or aggravated by the Veteran's service-connected right thigh scar, or any other service-connected disability.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

4.  Provide a VA examination by an appropriate medical professional to determine the current severity of the Veteran's bilateral hearing loss.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

The examiner should provide an explanation for any conclusions reached.

5.  Readjudicate the Veteran's claims for a higher rating for bilateral hearing loss; and for service connection for headaches, depression and anxiety, and right lower extremity sciatic nerve impairment.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


